FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05583 Franklin Templeton Variable Insurance Products Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/10 Item 1. Schedule of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement of Investments See Notes to Statements ofInvestments. 'Non-income producing. bThe Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statement ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) 4118/17;iU.S. Government Agency Discount Notes, 1/14/11 - 2/28/14; and U.S. Treasury Notes, 0.875% - 10.625%, 2/28/11 - 8/15/15 Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement of Investments See Notes to Statements ofInvestments. U. S. Treasury Notes, 0.875% - 10.625%, 2/28/11 - 8/15/15 Quarterly Statement ofInvestments See Notes to Statements ofInvestments 'Non-income producing. bThe Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Quarterly Statement ofInvestments See Notes to Statements ofInvestments Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement of Investments See Notes to Statements ofInvestments Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. 'Non-income producing. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) At September 30,2010, the Fund had the following forward exchange contracts outstanding. See Note 3. Quarterly Statement of Investments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statement ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2010 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Variable Insurance Products Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of twenty-one separate funds (Funds). Shares of the Funds are generally sold only to insurance company separate accounts to fund the benefits of variable life insurance policies or variable annuity contracts. The Franklin Zero Coupon Fund - 2010 matures on December 17, 2010. The Franklin Templeton VIP Founding Funds Allocation Fund invests primarily in other funds of the Trust (Underlying Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds' Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates market value. Certain derivative financial instruments trade in the over-the-counter market. The Funds' pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The fund's net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Funds. As a result, differences may arise between the value of the Funds' portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain funds invest in derivative financial instruments (derivatives) in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, unfavorable movements in the value of a foreign currency relative to the U.S. dollar, and the potential for market movements. Certain funds enter into financial futures contracts primarily to manage interest rate and/or foreign exchange rate risk. A futures contract is an agreement between the fund and a counterparty to buy or sell a security for a specific price on a future date. Required initial margin deposits of cash or securities are pledged by the fund. Subsequent payments, known as variation margin, are made or received by the fund, depending on fluctuations in the value of the underlying security. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. Certain funds enter into forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the fund's investment objectives. Certain funds enter into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional principal amount. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Pursuant to the terms of the interest rate swap contract, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the fund's investment objectives. Certain funds purchase or write option contracts primarily to manage and/or gain exposure to equity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of a particular security, currency or index, or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the security is adjusted by any premium paid or received. Upon expiration of an option, any premium paid or received is recorded as a realized loss or gain. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. 4. INCOME TAXES At September 30, 2010, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: The Templeton Growth Securities Fund (Growth Fund) invests in Templeton China Opportunities Fund, Ltd. (China Fund), a private offering of unregistered shares in a Cayman Islands Exempt Company. The China Fund investment objective is to seek capital growth primarily through investments in A-shares of Chinese companies listed on the Shanghai and Shenzhen stock exchanges. Chinese A-shares are traded in Chinese Renminbi and are only available as an investment to domestic (Chinese) investors and holders of a Qualified Foreign Institutional Investors license. The China Fund is managed by Templeton Investment Counsel, LLC (an affiliate of the investment manager). No additional management or administrative fees are incurred on assets invested in the China Fund. Currently, shares of the China Fund are subject to a restriction on redemption set to expire on approximately April 7, 2011. Additionally, the Growth Fund may incur delays in redeeming its investment in the China Fund. The China Fund may be subject to certain restrictions and administrative processes relating to its ability to repatriate cash balances, investment proceeds and earnings associated with its investment, as such activities are subject to approval by agencies of the Chinese government. The Growth Fund's investment in the China Fund is valued based upon fair value of China Fund's portfolio securities and other assets and liabilities. See Note 5 regarding restricted securities. 9. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds' investments and are summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities and Underlying Funds are not an indication of the risk associated with investing in those securities and Underlying Funds. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief
